Citation Nr: 0616888	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  97-13 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 24, 1972, to 
March 13, 1973.

This case is before the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, and was remanded in December 2004 for evidentiary 
development.    


FINDING OF FACT

There is no clinical evidence linking any present acquired 
psychiatric disorder to active service, and no such disorder 
was diagnosed within one year after discharge from active 
service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The October 1972 enlistment medical examination report and 
medical history report document no psychiatric abnormality; 
the veteran himself denied having, or having had, depression, 
nervousness, or other psychiatric symptom.  However, a 
February 1973 treatment record, apparently completed by a 
"Base Drug Control Monitor," states: "Re-eval[uation] 
reconfirms the Dx [diagnostic] impression of 23 Jan 73, but 
the degree of severity seems greater than initially 
apparent."  A subsequent addition to this record, apparently 
written by another individual, states: "Physical not needed.  
No major disease in past."  One reason for the 2004 Board 
remand was to obtain any other existing service medical 
records, given that the February 1973 record apparently was 
written by the "Base Drug Control Monitor" - which might 
have psychiatric and/or neurological implications - and it 
does not show the nature of the January 1973 "impression."  
Remand instructions were complied with, but development 
activities did not yield additional evidence concerning in-
service psychiatric treatment.           
 
It is, however, undisputed that, in March 1973, the U.S. Air 
Force recommended the veteran be administratively discharged.  
Essentially, the administrative discharge recommendation 
document states that the veteran has a "severe character and 
behavior disorder" deemed a "passive-dependent personality, 
manifested by helplessness, dependency, manipulative 
behavior" which makes him unsuitable for further duty.  The 
veteran reportedly admitted to alcohol use, which was not 
substantiated after in-depth interviews with peers in the 
student dormitory, supervisory, and Command personnel.  Thus, 
participation in alcohol treatment program was not deemed 
warranted.  The veteran reportedly waived his right to submit 
a statement on his own behalf, and indicated no desire to 
participate in a rehabilitation program.  Based on this 
evidence, it may not be concluded that the preliminary 
January-February 1973 "impression" of personality disorder 
was other than just a preliminary impression.  Also, the 
notation about unsubstantiated report of alcohol use in the 
administrative discharge recommendation record could very 
well explain why "Base Drug Control Monitor" became 
involved, as reflected in the February 1972 record.  No 
separation medical examination report is of record; perhaps 
none was completed given the decision to administratively 
discharge the veteran in March 1973. 

Based on the above, the record does not support a conclusion 
that a chronic acquired psychiatric disorder became 
manifested in or incurred during service.  38 C.F.R. § 
3.303(a) and (b) (2005).  In general, personality disorders 
cannot be the basis of service connection.  38 C.F.R. 
§ 3.303(c).     

Post-discharge records concerning psychiatric impairment are 
dated from the mid-1990s, around the time when the veteran 
filed his original service connection claim, and reflect a 
diagnosis of depression in the mid-1990s, more than two 
decades after discharge.  VA clinical records dated in 1995 
and October 1995 VA "mental disorders" examination report 
document depression and anxiety about on-the-job injury 
resulting in back and neck pain, loss of a 22-year job as a 
school custodian, and financial difficulty and associated 
frustration due to lack of success, to date, in securing 
Social Security Administration (SSA) and workers' 
compensation benefits.  The veteran was diagnosed with 
dysthymic disorder, and as well, alcohol dependence, in 
remission (apparently based on reported history of drinking).  
Similar findings are noted in 1995 medical records associated 
with a state disability benefits application.  Major 
depression and personality disorder with schizoid and 
dependent features were diagnosed in December 1998, as 
reflected in VA clinical records.  SSA records show a 
disability determination beginning in February 1994 - when 
the veteran last was employed as a custodian - based 
primarily on back disability, and secondarily, on anxiety 
disorder.  SSA clinical records reflect impression of 
adjustment, anxiety, and personality disorders, and 
depression.          

Even though service medical records do not document 
manifestation or diagnosis of a chronic acquired psychiatric 
disorder during service, as is the case here, service 
connection could nonetheless be viable if chronicity post-
service is documented.  38 C.F.R. § 3.303(b).  Also, service 
connection may be granted based on post-service evidence 
showing that it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Here, post-service evidence does not demonstrate the presence 
of a chronic acquired psychiatric disorder attributable to 
service, even assuming, for the purposes of argument, that 
what was deemed a personality disorder in service might be 
indicative of a psychiatric disorder not diagnosed as such in 
1973.  There is more than a 20-year gap in time between 
discharge and earliest post-discharge of various psychiatric 
problems.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000) (absence of medical treatment 
for, or related complaints about, the claimed condition for a 
prolonged period after service can rebut claim that disorder 
or disease was incurred in service).  Thus, the record do not 
lend support to the proposition that what little is shown in 
the service medical records is evidence of onset of 
psychiatric disorder in service.  

Further, no post-service evidence links any present 
psychiatric disorder, regardless of diagnosis, to active 
service.  Such evidence must be in the form of a clinical 
record or opinion made by a doctor or other professional 
qualified to do so by virtue of appropriate education, 
training, and/or experience.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).        
  
Additionally, no acquired psychiatric disorder encompassed 
within the category of "psychoses" appears to be shown.  
Even if any present psychiatric disorder is deemed psychosis 
for the purposes of argument, presumptive service connection 
is not possible without evidence of manifestation thereof to 
a minimum degree of 10 percent within a year after discharge.  
38 C.F.R. §§ 3.307, 3.309(a) (2005). 

Furthermore, post-service clinical records show multiple 
diagnoses of personality disorder, more than 20 years after 
discharge, made by VA and non-VA clinicians.  And, while the 
SSA disability award was based in part on anxiety disorder 
and not personality disorder, as was noted by the veteran's 
representative in March 2006 argument, to the extent the 
representative argues (in page 3) that post-discharge records 
do not reflect personality disorder at all, is incorrect.  In 
fact, clinical records associated with the SSA application 
and VA clinical records do show a diagnosis of personality 
disorder.  In this connection, the representative also states 
that the RO determined that psychiatric impairment pre-
existed service.  The RO did not literally conclude that pre-
existed service; rather, what it determined was that the 
veteran was diagnosed with personality disorder in service, 
which is undisputed, and that personality disorder, for VA 
compensation purposes, is considered a developmental 
condition.  Service connection is not permitted for a 
personality disorder which does not become worse in service 
unless a psychiatric disorder became superimposed upon the 
personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.127.  

While the Board agrees with the representative that no 
psychiatric impairment was noted on entrance medical 
examination, to the extent that he appears to be arguing a VA 
compensation and pension examination is warranted to 
determine the etiology of present disorder, perhaps to 
include whether aggravation occurred during service, the 
Board disagrees.  The representative argues, and the Board 
agrees, that pre-existing psychiatric impairment is not shown 
conclusively based on clinical determination.  The 
aggravation analysis could apply if that were the case.  
Then, the inquiry might be whether present psychiatric 
disability is a superimposed manifestation or product of 
aggravation.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306(b); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  Also, in the face of overwhelmingly 
negative evidence - in particular, a 20-year-plus gap in time 
between administrative discharge based on a diagnosis of 
personality disorder and complaints of depression after loss 
of long-term civilian employment without evidence of relevant 
symptoms or treatment in the interim; and no clinical 
impression as to any association between present symptoms and 
service - an inquiry as to whether aggravation might have 
occurred during approximately a five-month service period is 
not necessary.  See also Section II below, last paragraph.         

Based on the above, the preponderance of the evidence is 
against the claim.  Thus, 38 U.S.C.A. § 5107(b) (West 2002) 
and 38 C.F.R. § 3.102 (2005) are inapplicable.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal before the Board was perfected well before 
enactment of the law requiring the notice described above.  
As such, there is no basis to argue a notice  defect before 
issuance of the RO denial on appeal.  The veteran is, 
however, entitled to content-complying notice during appeal.  
See Pelegrini, 18 Vet. App. at 120.  

In a June 2003 letter, the RO explained the basic elements of 
a successful service connection claim, and that, if the 
veteran identifies the sources of pertinent evidence, then VA 
would assist him in obtaining records therefrom.  He was told 
that he ultimately is responsible for claim substantiation 
with evidence not in federal custody.  Further, the 
Supplemental SOCs (SSOCs), issued after enactment of the law 
that requires notice, explained what evidence has been 
considered, and why service connection remains denied.  A 
January 2005 letter, sent consistent with the Board's remand 
order, advised him to identify the sources of any other 
pertinent evidence not covered in the remand.  He was told he 
could identify non-VA medical care providers and submit 
layperson statements.  VA obtained the veteran's SSA records.  
He was told he could submit any evidence he has which he 
believes will support the claim, meeting the "fourth 
element" notice requirement.  The veteran did not respond to 
the letter.  Citation of 38 C.F.R. § 3.159 in the November 
2005 SSOC reinforced notice of the fourth element.  

Thus, the Board finds that full, content-complying notice was 
given during appeal.  Even after November 2005, when the last 
SSOC was issued, before which time full notice was supplied, 
the veteran did not thereafter argue that VA failed to comply 
with notice requirements, or that additional evidence needed 
for full and fair adjudication of the claim exists.  
Therefore, the Board finds no prejudicial error as to the 
timing or content of notice.  See Pelegrini v. Principi.  

Also, here, there is no issue as to "veteran" status or 
present psychiatric disability.  The veteran was told that 
nexus between service and current disability is a requisite.  
As the claim is denied, there is no prejudice now as to any 
lack of notice, whether pre or post-AOJ decision, on the 
degree of psychiatric disability, or the effective date of 
disability or of service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby); 38 C.F.R. § 20.1102 
(harmless error).    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes VA and private clinical 
records, service medical records, SSA records, non-VA 
disability benefits-related records, and hearing testimony.  
The Board's remand directives were completed.  It is noted 
that VA clinical records from facilities in Florida and New 
York State are either included in the SSA records package, or 
were obtained by the RO.  Despite appropriate notice 
consistent with the remand order, the veteran did not 
identify additional sources of pertinent evidence.  Thus, the 
Board concludes that VA's duty-to-assist was met.    

On a related matter, in May 2006 argument, the representative 
urged the Board to remand the appeal again to schedule a VA 
examination.  The reason for directive no. 7 in page 7 of the 
remand order was that, in the Board's view, as of then, 
whether further evidentiary development was needed, including 
effort to determine whether there exist additional service 
medical records, before a determination as to whether an 
examination is warranted could be made.  The remand order was 
complied with, and, based on a review of the whole record and 
consideration of 38 C.F.R. § 3.159(c)(4), the Board does not 
find that the RO had erred in not scheduling an examination.  
There is no violation of Stegall v. West, 11 Vet. App. 268 
(1998).
ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


